BISCHOFF, J. (concurring).
From the testimony of the defendant it appeared that his report was mailed by him, postage prepaid, and addressed to the plaintiff, and concededly this was the practice in such cases adopted or acquiesced in by the plaintiff. The statute prescribed no particular method of making the report, and it was therefore competent to the plaintiff, though perhaps not to the exclusion of any other, to appoint one, and thus to indicate to the persons affected how and in what manner it would receive such reports. This it tacitly did by sanctioning the practice of mailing, with which the defendant was found to have complied. Hence no right of.'recovery against him was apparent. Edwards v. Mississippi Valley Ins. Co., 1 Mo. App. 192.
The judgment should be affirmed, with costs.